MEMORANDUM **
Charles E. Griffin, II, a California state prisoner, appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging excessive force, denial of due process, and deliberate indifference. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment. Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998). We affirm.
The district court properly granted summary judgment on Griffin’s excessive force claim because Griffin failed to raise a genuine issue of material fact as to whether prison officials applied force maliciously and sadistically for the purpose of causing harm rather than in a good-faith effort to maintain or restore discipline. See Jeffers v. Gomez, 267 F.3d 895 899 (9th Cir.2001) (per curiam).
The district court properly granted summary judgment on Griffin’s due process claim because Griffin received only an oral warning at the disciplinary hearing, and a warning does not implicate a liberty interest under Sandin v. Conner, 515 U.S. 472, 484-87, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
The district court properly dismissed Griffin’s deliberate indifference claim against defendant Jones for failure to effect timely service under Fed.R.Civ.P. 4(m) because Griffin failed to show good cause why he did not provide the United States Marshal with an address for Jones, the only defendant named in that count. See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.